DAUKSCH, Chief Judge,
dissenting:
I respectfully dissent.
In my opinion the attorney’s fee awarded by the judge, who was not the judge who tried the case or had anything to do with the case except to award the fees, was unconscionably high. It is clear from the record the judge awarded almost $150.00 per hour to the attorney in a case which should not have taken the number of hours the attorney estimated he spent, especially since the case was settled (except for the fee matter) without a trial and for an amount not especially beneficial to the wife.
Further, I think the award to the wife for an accountant’s fee was exorbitant; especially so since the accountant was paid for the same thing the attorney claims he was entitled to be paid for.
I would reverse the awards of the fees and remand the matter to the original trial judge for a proper assessment in accordance with the usual guidelines.